DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending and presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuter et al. (WO 2016/091546, reference is made to U.S. PGPUB No. 2018/0002476 as an English equivalent) in view of Corten et al. (WO 2016/116299, reference is made to U.S. PGPUB No. 2018/0265711 as an English equivalent).

I.	Regarding claims 1-10, Reuter teaches an aqueous basecoat material (abstract) comprising: an aqueous polyurethane-polyurea dispersion (abstract) having polyurethane-polyurea particles with an average particle size of 110-500 nm (claim 6) and a gel fraction of at least 80% (claim 6), wherein the particles comprise, in reacted form, at least one polyurethane prepolymer containing isocyanate groups and anionic groups (abstract) and at least one polyamine comprising two primary amino groups and one or two secondary amino groups (abstract). Reuter further teaches the polyamine consists of one or two secondary amino groups, two primary amino groups and also aliphatically saturated hydrocarbon groups (0081, see N,N’-bis(3-aminopropyl)ethylenediamine as an example), the prepolymer comprises at least one 
	However, Corten teaches an aqueous dispersion (abstract) for use in a basecoat (abstract) of a multicoat system (abstract), as well as refinish systems (0277). Corten teaches the aqueous dispersion comprising a polymer having a particle size of 15-280 nm (claim 1, overlapping ranges are prima facie evidence of obviousness) prepared by the successive radical emulsion polymerization of three different mixtures (A), (B) and (C) of olefinically unsaturated monomers (claim 1), wherein a polymer prepared from the mixture (A) has a glass transition temperature of 10 to 55 °C (claim 1), a polymer prepared from the mixture (B) has a glass transition temperature of -35 to 12 °C (claim 1) and a polymer prepared from the mixture (C) has a glass transition temperature of -50 to 15 °C (claim 1). Corten further teaches the monomer mixture (A) comprises at least 50 wt% of monomers having a solubility in water of less than 0.5 g/L at 25 °C (claim 1) and the monomer mixture (B) comprises polyunsaturated monomers (claim 5), which is preferably hexanediol di(meth)acrylate (0099, a diolefinically unsaturated compound). Corten also teaches a fraction of the monomer mixture (A) is from 1-10 wt%, a fraction of the monomer mixture (B) is from 60-80 wt% and a fraction of the monomer mixture (C) is from 10-30 wt% (claim 2). Finally, Corten teaches the monomer mixtures (A) and (B) do not contain any hydroxyl-functional or acid-functional monomers (0109-0110 and 0118-0119) and can be combined with an addition polymer binder, preferably a polyurethane resin (0159). Therefore, it 

II.	Regarding claims 11-13, Reuter in view of Corten make obvious the basecoat material of claim 1 (see above). Furthermore, Reuter teaches a multicoat paint system (claim 14) and a method for producing the multicoat paint system (claim 13) comprising: producing a basecoat film on a substrate by applying the above aqueous basecoat material (claim 13); producing a clearcoat film on the basecoat film (claim 13); and jointly curing the basecoat film and the clearcoat film (claim 13). Reuter also teaches that the substrate can be a metallic substrate coated with a cured electrocoat system (0169). Therefore, Reuter in view of Corten also make obvious the multicoat paint system and method for producing the paint system.

III.	Regarding claims 14-16, Reuter in view of Corten make obvious the process of claim 11 (see above) and Reuter additionally teaches a refinish system and application of the process of claim 11 in a refinish method by implementing the process of claim 11 (see above) on a substrate with a multicoat system that has defects (0179), where all the films applied are jointly cured (see above). Therefore, Reuter in view of Corten also make obvious the refinish system and refinish process as claimed.
Conclusion
	Claims 1-16 are pending.
	Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 17, 2022Primary Examiner, Art Unit 1759